Citation Nr: 1338539	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  13-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

L. Barstow, Counsel






INTRODUCTION

The Veteran had active military service from February 1954 to August 1973.  He died in September 2010.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is in the jurisdiction of the Manila RO.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the record the Board finds that a remand for further development is necessary.  The Veteran's death certificate shows that the immediate cause of his death was "cardiopulmonary arrest prob. sec. to shoulder".  Fatal arrhythmia was listed as an antecedent cause.  Chronic obstructive pulmonary disease (COPD), high risk, was listed as an underlying cause.  Hypertension was listed as an other significant condition contributing to death.  

The Veteran's service treatment records (STRs) do not show any treatment for, or complaint or diagnosis of, any disorder listed on the certificate of death.  

The appellant contends that the Veteran's exposure to herbicides caused the disorders that led to his death.  It is established that he served on a Navy vessel in the inland waterways of Vietnam; therefore, his exposure to herbicides in service is presumed, and not in dispute.  The diseases which may be service-connected on a presumptive basis as due to exposure to herbicides include ischemic heart disease (defined as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  COPD and hypertension, which are listed on the Veteran's death certificate, are not diseases listed as presumed to be associated with herbicide exposure.  While the record does not show a diagnosis of ischemic heart disease, the Veteran's death certificate does indicate that cardiac problems were implicated in his death.  Records of treatment he received prior to his death (Doppler findings in November 2009) suggest that he may have had heart problems.  Whether or not his cardiac problems reflect an underlying ischemic disease, and if so whether such contributed to cause his death, are unresolved medical questions for which medical opinions are  necessary.  

Furthermore, in March 2011 the appellant submitted a signed release form for VA to obtain records of the Veteran's hospitalization/treatment from the James L. Gordon Memorial Hospital.  In January 2012, she was informed that the release form had expired.  Given the circumstances (i.e., she should not be faulted for the delay in seeking the records) she should be provided opportunity to resubmit a release for the records.

Accordingly, the case is REMANDED for the following:

1.  The appellant should be asked to identify the providers of the Veteran's terminal treatment (and any treatment he received for cardiac disability) and to provide authorizations for VA to secure records from all private providers identified (specifically including the James L. Gordon Memorial Hospital).  The RO should complete clinical records from all providers identified.  If any records identified by the appellant are unavailable, she should be so notified, and the reason for the unavailability of the  records must be noted in the record.   

2.  After the development sought above is completed, the RO should arrange for the entire record to be forwarded to an appropriate VA physician for review and an advisory medical opinion that the responds to the following:

(a) Is the Veteran shown to have had ischemic heart disease?

(b) Was any disease listed as a primary or contributory cause of the Veteran's death at least as likely as not (a 50 % or better probability) related to a disease, injury, or event during his service?

(c) If the Veteran is found to have had ischemic heart disease, is such disease shown to have caused, or contributed to cause (hastened, rendered him less capable of resisting a primary cause, etc.) the Veteran's death?

The consulting physician must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  

3.  The RO should review the record ensure that all development sought is completed, as requested.  Then, the RO should readjudicate the claim on appeal. If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

